PER CURIAM:
Appellant was charged with a summary violation of the Motor Vehicle Code. At a non-jury hearing the charge was dismissed, but the court assessed the costs of prosecution against appellant. He has appealed from that order. After the appeal was filed, appellant filed with the lower court a statement of issues pursuant to Pa. Rules of Appellate Procedure, Rule 1925(b). Judge Mueller entered an “Order” dated April 25, 1980, directing that the costs paid by appellant be refunded to him. Appellant claims that, nevertheless, the costs have not been refunded to him.
As Judge Mueller’s Order dated April 25, 1980 states costs may not be imposed upon appellant under the Motor Vehicle Code, 75 Pa.C.S. §§ 6501, 6502 and 6504, unless he has been convicted of a violation. See Commonwealth v. Coder, 252 Pa.Superior Ct. 508, 382 A.2d 131 (1977); Commonwealth v. Houck, 233 Pa.Superior Ct. 512, 335 A.2d 389 (1975).
That part of the Order of the court below which imposes costs upon the defendant is reversed and the costs are placed on the County of Lancaster. The case is remanded with instructions to the court below to require the refund of costs to the defendant which have been paid by him.